 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   RICK MUNOZ,                                   Case No. 1:16-cv-01103 LJO JLT (PC)

12                                       Plaintiff, ORDER RECLASSIFYING THE CASE AS A
                                                    CIVIL ACTION
13                  v.

14   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND
15   REHABILITATION, et al.,

16                                   Defendants.

17

18          In this action, Plaintiff contends he suffered injuries caused by the defendants’ wrongful
19   action. He is represented by counsel. Thus, this case should be classified as a civil action. Local
20   Rule 101 [“‘Prisoner Actions’ are actions brought in propria persona by a person in custody . .
21   .”] Accordingly, the Court ORDERS: The Clerk of the Court is DIRECTED to reclassify this
22   matter as a general civil action.

23
     IT IS SO ORDERED.
24
        Dated:     October 4, 2018                             /s/ Jennifer L. Thurston
25
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
